             Case 2:19-cv-00899-JS Document 56 Filed 03/16/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GRAY MANUFACTURING                                    :           CIVIL ACTION
 COMPANY, INC.                                         :
                                                       :           No. 19-899
    v.                                                 :
                                                       :
 SEFAC S.A., et al.                                    :

                                                 ORDER

         AND NOW, this 16th day of March, 2021, upon consideration of the parties’ claim

construction briefs and responses, the parties’ supplemental briefing and disclosures, and

Plaintiff Gray Manufacturing Company, Inc.’s Notice of New Controlling Authority, and

following a claim construction hearing held on January 24, 2020, it is ORDERED that the

following claim constructions shall apply:

   1. The claim terms “e-stop button” and “e-stop switch” mean “a button/switch that is used

         to activate an emergency stop system to halt the lifting or lowering of the lift.”

   2. The claim terms “watchdog processor” and “COP watchdog” mean “a processor that is

         able to determine whether the computer is operating properly (COP) so that corrective

         action may be taken if the computer is determined to be operating improperly.”

   3. The claim terms “no master or slave relationship between said individual lifts” mean “no

         single lift is dedicated to controlling the lifting and lowering of the other lifts in the lift

         system. All the lifts control their own lifting and lowering using information shared

         among the lifts.” The term “master lift” means “a lift in the lift system that is dedicated to

         controlling the lifting and lowering of the other lifts in the lift system.” The term “slave

         lift” means “a lift in the lift system whose lifting and lowering is controlled by a master

         lift.”
       Case 2:19-cv-00899-JS Document 56 Filed 03/16/21 Page 2 of 2




4. The claim term “remote control” means “a device that can be used to control the

   operation of the lift system and can be removably attached to at least one of the lifts of

   the lift system.”

5. The claim term “the (microprocessor / lift system / lift / display screen) is configured”

   means “the microprocessor / lift system / lift / display screen is set up.”

6. The claim term “adaptive communication system” means “a communication system that

   is able to automatically adjust one or more of its communication parameters.”

7. The claim term “collective intelligence” means “a shared set of information.”

8. The claim terms “interface microprocessor” and “display microprocessor” mean “one or

   more integrated circuits that are capable of performing computer processing functions for

   the user interface system/display screen.”

9. The claim terms “wirelessly exchanging,” “wirelessly communicate with one another,”

   and “wirelessly share data with one another” do not require a construction.


                                                          BY THE COURT:


                                                          /s/ Juan R. Sánchez
                                                          Juan R. Sánchez, C.J.
